Citation Nr: 0022918	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-01 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for defective vision 
due to myopia.

2.  Entitlement to service connection for cardiomegaly.

3.  Entitlement to service connection for chronic swelling of 
the hands and fingers.

4.  Entitlement to service connection for arthritis of 
multiple joints, to include the ankles, hips, hands, wrists, 
and shoulders. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tarsal tunnel syndrome with pes planus 
and fasciitis of the feet.

6.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative changes of the lumbosacral spine.

7.  Entitlement to an initial evaluation in excess of 10 
percent for tenosynovitis and bursitis of the knees.

8.  Entitlement to a temporary total rating for hemorrhoids 
under 38 C.F.R. § 4.30 for a period of convalescence.

9.  Entitlement to an initial compensable evaluation for 
reflux esophagitis.

10.  Entitlement to an initial evaluation in excess of 10 
percent for thoracocervical dysfunction with wedging of T-11 
and T-12.


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1987 to May 1996.  
His claims come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
adjudicated the issues on appeal.

In an attachment associated with his VA Form 9 (Appeal to 
Board of Veterans' Appeals), dated August 1999, the veteran 
appears to have raised issues of entitlement to service 
connection for urinary retention, hyperlipidemia, migraine 
headaches and a shaving disorder.  As these matters have not 
been procedurally developed for appellate review, the Board 
refers them back to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's defective vision due to myopia is 
congenital or developmental in nature, and did not result in 
a superimposed disease.

2.  The veteran was diagnosed with cardiomegaly in service, 
and a May 1999 echocardiogram report showed evidence of mild 
asymmetric septal hypertrophy.

3.  A March 1998 VA outpatient treatment report includes a 
diagnosis of Reiter's syndrome based on the veteran's history 
of joint pain in service and current complaints of multiple 
joint pain.

4.  The veteran's disability due to bilateral tarsal tunnel 
syndrome with pes planus and fasciitis of both feet is 
manifested by subjective complaints of pain and numbness, but 
no objective evidence of underlying pathology has been shown.  

5.  The veteran's disability due to degenerative changes of 
the lumbosacral spine is characterized by full range of 
motion, subjective complaints of pain, no motor or sensory 
deficits, no spasm of the paraspinal muscles, and X-ray 
evidence of slight degenerative arthritis.

6.  The veteran's disability due to tenosynovitis and 
bursitis of the right knee is productive of subjective 
complaints of pain, essentially full range of motion, X-ray 
evidence of arthritis, and no instability.

7.  The veteran's disability due to tenosynovitis and 
bursitis of the left knee is productive of subjective 
complaints of pain, essentially full range of motion, X-ray 
evidence of arthritis, and no instability.

8.  The veteran underwent surgery for an anal fissure in 
April 1998, which has not been attributed to his service-
connected hemorrhoids.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for defective vision due to myopia is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for cardiomegaly is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for chronic swelling of the hands and fingers is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for arthritis of multiple joints, to include the ankles, 
hips, hands, wrists, and shoulders, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The criteria for an initial evaluation in excess of 10 
percent for bilateral tarsal tunnel syndrome with pes planus 
and fasciitis of the feet have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5276 (1999).

6.  The criteria for an initial evaluation in excess of 20 
percent for degenerative changes of the lumbosacral spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5295 (1999).

7.  A separate 10 percent evaluation for the veteran's 
tenosynovitis and bursitis of the right knee is granted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5003, 5024, 5260, 5261 (1999).

8.  A separate 10 percent evaluation for the veteran's 
tenosynovitis and bursitis of the left knee is granted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5003, 5024, 5260, 5261 (1999).

9.  The criteria for a temporary total rating for hemorrhoids 
under 38 C.F.R. § 4.30 have not been met.  38 U.S.C.A. 5107 
(West 1991); 38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service-Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(a) (1999).  Certain chronic diseases 
such as arthritis may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1110, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1999). 

The preliminary question to be answered, however, is whether 
the veteran has presented evidence that each of his claims is 
well grounded.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable; rather, it is 
a plausible claim, properly supported with evidence.  See 38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

A.  Defective vision due to myopia

The veteran claims that he currently suffers from defective 
vision due to myopia which began in service.  Myopia is 
defined as "that error of refraction in which rays of light 
entering the eye parallel to the optic axis are brought to a 
focus in front of the retina . . . ." Dorland's Illustrated 
Medical Dictionary 1092 (27th ed. 1988).  As myopia is a 
refractive error which is a disability for which service 
connection may not be granted, it follows that there is no 
plausible claim for myopia.

In addition to the regulations outlined above, the Board 
notes that congenital or developmental defects, such as 
refractive error of the eye, are not diseases or injuries 
within the meaning of applicable law and regulations for VA 
compensation purposes.  38 C.F.R. § 3.303(c) (1999).  A 
defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  Service connection may be granted for diseases 
of congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service.  Id. 

Service medical records show that the veteran had myopia 
while in service.  However, none of these records document 
the presence of a superimposed disease.  At a VA eye 
examination in May 1997, the examiner concluded that no eye 
disease was present.  The only diagnosis was migraine.  Thus, 
there has been no competent evidence offered or brought to 
the Board's attention establishing the existence of a 
superimposed disability that could be linked to the veteran's 
preexisting myopia causing defective vision, nor is there 
evidence establishing that this disorder worsened as a result 
of service.  Accordingly, the veteran's defective vision due 
to myopia does not constitute a chronic acquired disability 
for VA compensation purposes which has been linked to service 
on the basis of competent medical authority.  Despite the 
veteran's argument to the contrary, as a layperson without 
medical expertise or training, his statements alone are 
insufficient to establish the presence of a superimposed 
disability.  See Grottveit, 5 Vet. App. at 93 (lay assertions 
of medical etiology cannot constitute evidence to render a 
claim well grounded under section 5107(a).

As the veteran's claim for service connection for defective 
vision due to myopia is not well grounded, VA has no further 
duty to assist the veteran in developing the record to 
support this claim.  See Epps, 126 F.3d at 1469 ("[T]here is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").

The Board recognizes that this issue is being disposed of in 
a manner that differs from that of the RO.  The RO denied the 
veteran's claim on the merits, while the Board has concluded 
that the claim is not well grounded.  However, the Court has 
held that when an RO does not specifically address the 
question of whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views the above discussion, as well 
as the information provided by the RO, as sufficient to 
inform the veteran of the elements necessary to present a 
well-grounded claim for the benefit sought, and the reasons 
why the current claim has been denied.  Id. 

B.  Cardiomegaly

The veteran claims that he currently suffers from 
cardiomegaly which began in service.  Cardiomegaly is defined 
as "enlargement of the heart. . . ." Stedman's Medical 
Dictionary 281 (26th ed. 1995).  After a review of the 
record, the Board finds that the veteran has present a well-
grounded claim for service connection for cardiomegaly.  See 
Epps 126 F.3d at 1468.

The veteran's service medical records reflect that 
cardiomegaly was detected on several occasions in service.  
X-ray examination of the chest in November 1986 revealed mild 
cardiomegaly.  A July 1993 radiographic report showed 
moderate to marked cardiomegaly.  No further evidence of 
cardiomegaly was shown in service, but subsequent service 
medical reports documented the veteran's complaints of 
atypical chest pain.  In July 1993, the veteran reported a 
six month history of chest pain.  The assessment was chest 
pain, probably chest wall type.  When seen in  February 1994, 
the veteran reported a one year history of intermittent sharp 
chest pains with associated shortness of breath.  The 
provisional diagnosis was atypical chest pain.  A March 1994 
entry included a diagnosis of "athletic heart."  A January 
1996 medical evaluation board report also included a 
diagnosis of atypical chest pain.  

An echocardiogram was performed by Dr. Vincent Siragusa in 
May 1999.  Dr. Siragusa interpretation included "mild 
asymmetric septal hypertrophy, but otherwise normal cardia 
echo/Doppler study."  It thus appears that the veteran still 
has an enlarged heart.

Based on these findings, the evidence suggests that the 
veteran has an enlarged heart which was first detected in 
service.  Therefore, the veteran's claim for service 
connection for cardiomegaly is well grounded, thereby 
triggering the VA's duty to assist under 38 U.S.C.A. 
§ 5107(a).  As will be discussed in the Remand portion of 
this decision following the Order, further medical 
development is necessary before the Board can adjudicate this 
claim.

C.  Chronic Swelling of the Hands and 
Fingers, and Arthritis of Multiple 
Joints, to include the Ankles, Hips, 
Hands, Wrists, and Shoulders

The veteran claims that he currently suffers from chronic 
swelling of the hands and fingers, as well as arthritis of 
multiple joints, to include the ankles, hips, hands, wrists, 
and shoulders, as a result of service.  The Board finds that 
each of these claims for service connection is well grounded, 
and that further development is required before adjudication 
by the Board. 

Service medical records show that in October 1989 the veteran 
was seen for pain and swelling of the right hand, diagnosed 
as tendonitis.  A November 1989 entry noted that this 
condition had resolved.  In April 1993, the veteran was seen 
for a sprained right ankle.  Service medical records made no 
reference to abnormalities of the left ankle, hips, left 
hand, or shoulders.

Post-service medical records show that the veteran may suffer 
from reactive arthritis, or Reiter's syndrome.  Reiter's 
syndrome consists of "a triad of symptoms of unknown etiology 
comprising urethritis, conjunctivitis, and arthritis (the 
dominant feature)," Dorland's Illustrated Medical Dictionary 
1638 (28th ed. 1994).  The veteran was treated by VA in March 
1998 for complaints of swelling and stiffness in his ankles, 
hips, hands, and right wrist.  It was noted that the veteran 
was diagnosed with tendonitis in service.  The clinician 
concluded that the plausible diagnosis was "reactive 
arthritis, Reiter's syndrome."  It was thus recommended that 
the veteran return to rheumatology.

The veteran was afforded several VA orthopedic examinations 
in June 1999, at which time he reported multiple joint pain 
in his ankles, hips, wrists and shoulders.  Physical 
examinations, however, were unremarkable.  One examination 
report included diagnoses of hip and ankle pain.  The 
examiner recommended that the veteran be followed up in 
rheumatology for further work up of a possible inflammatory 
arthropathy.

Based on these findings, the evidence suggests that the 
veteran may suffer from Reiter's syndrome which affects 
multiple joints.  As such, the veteran's claims for service 
connection for chronic swelling of the hands and fingers, as 
well as arthritis of multiple joints, to include the ankles, 
hips, hands, wrists, and shoulders, are well grounded, 
thereby triggering the VA's duty to assist under 38 U.S.C.A. 
§ 5107(a).  As will be discussed in the Remand, further 
medical development is necessary before the Board can 
adjudicate these claims.

II.  Initial Evaluations

A November 1996 rating decision granted service connection 
for bilateral tarsal tunnel syndrome with pes planus and 
fasciitis of both feet, rated as 10 percent disabling; 
degenerative changes of the lumbosacral spine, rated as 10 
percent disabling; thoracocervical dysfunction with wedging 
of T-11 and T-12, rated as 10 percent disabling; and reflux 
esophagitis, rated as zero percent disabling.  A supplemental 
statement of the case issued in December 1998 also granted 
service connection for tenosynovitis and bursitis of the 
knees, rated as 10 percent disabling.  Each of these ratings 
was assigned an effective date of May 1996.  The veteran 
responded by filing a notice of disagreement with respect to 
each of these ratings, and this appeal ensued. 

As these are claims of disagreement with the initial ratings 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds 
that each of the veteran's claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which gives rise 
to the VA's duty to assist.  See Fenderson, 12 Vet. App. at 
127 (applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims).  Under these circumstances, the VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disabilities from the effective date of service connection 
through the present.  Fenderson, 12 Vet. App. at 125-127, 
citing Goss v. Brown, 9 Vet. App. 109, 114 (1996);  See also 
38 C.F.R. § 4.2 (ratings to be assigned "in the light of the 
whole recorded history.") 

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).  The Board notes that the 
veteran was afforded several recent VA medical examinations 
in 1997 and 1998 to evaluate his service-connected 
disabilities.  The RO obtained all pertinent private and VA 
outpatient treatment reports, and the veteran was afforded a 
hearing at the RO in March 1999.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).



A.  Bilateral tarsal tunnel 
syndrome with pes planus and 
fasciitis of the feet

The November 1996 rating decision on appeal granted service 
connection for a bilateral foot condition, characterized as 
bilateral tarsal tunnel syndrome with pes planus and 
fasciitis of the feet.  The RO assigned a 10 percent 
evaluation under Diagnostic Code 5276. 

In assigning a 10 percent evaluation, the RO considered the 
veteran's service medical records.  Service medical records 
reflect that the veteran developed a bilateral foot condition 
while on active duty.  While no specific report of foot 
trauma was reported, chronic bilateral foot pain was noted in 
service medical records since 1991.  These complaints of pain 
were attributed to various diagnoses, including pes planus, 
tarsal tunnel syndrome and plantar fasciitis.  However, no 
significant complaints of foot pain were recorded after 
October 1995.  

In May 1997, the veteran underwent a VA orthopedic 
examination to evaluate the nature and severity of his 
bilateral foot condition.  At that time, the veteran 
complained that his feet were productive of numbness and 
tingling in the morning, especially at the bottoms of his 
feet.  Physical examination of the feet showed full range of 
motion, with no deformities or neurological deficits.  The 
dorsalis pedis arteries were intact with full range of 
motion.  The veteran's gait was within normal limits.  X-rays 
of the feet were normal.  Based on these findings, the 
diagnosis was "pain both feet, cause undetermined."

The veteran's bilateral foot condition is currently rated as 
10 percent disabling under Diagnostic Code 5276.  Under this 
code provision, a 10 percent rating is provided for moderate 
bilateral pes planus with weight bearing line over or medial 
to the great toe, inward bowing of the tendo achillis, and 
pain on manipulation and use of the feet.  A 30 percent 
rating is assignable for severe bilateral pes planus, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities, etc.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's bilateral foot condition since the initial grant of 
service connection.  The May 1997 VA examination report 
showed no evidence of underlying pathology to account for the 
veteran's subjective complaints of pain.  Thus, there is no 
evidence that the veteran's bilateral foot condition is 
characterized by severe pes planus as described in Diagnostic 
Code 5267.  In fact, the evidence shows that this condition 
does not even meet the criteria for a compensable evaluation, 
as no pes planus was identified since the veteran's 
separation from active duty service. 

As no objective findings of either foot were found since the 
veteran left service, it thus follows that no other 
diagnostic code pertaining to the feet affords the veteran an 
evaluation in excess of 10 percent for his service-connected 
bilateral foot condition.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5277 (bilateral weak foot), Diagnostic Code 5278 (claw 
foot, pes cavus), Diagnostic Code 5279 (Morton's disease), 
Diagnostic Code 5280 (unilateral hallux valgus), Diagnostic 
Code 5283 (malunion or nonunion of the tarsal or metatarsal 
bones), and Diagnostic Code 5284 (other foot injuries). 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's bilateral tarsal tunnel syndrome with pes 
planus and fasciitis of both feet.  The Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56.

B.  Degenerative changes of the lumbosacral spine

The November 1996 rating decision on appeal granted service 
connection for degenerative changes of the lumbosacral spine 
and assigned a 10 percent evaluation for painful motion.  
That decision was based on service medical records which 
documented the veteran's complaints of chronic back pain 
since 1986.  X-rays taken in October 1994 showed discogenic 
changes at the L2-4 level, and X-rays taken in December 1994 
disclosed degeneration of the lumbar spine.  When examined in 
March 1996, no abnormalities of the spine were observed to 
account for the veteran's complaints of pain.  

The veteran sought treatment by VA for his low back condition 
from 1996 through 1997.  Of particular relevance, entries 
dated in October 1996 noted the veteran's complaints of pain 
from his neck to his tailbone.  Range of motion testing in 
November 1997 revealed flexion of 80 degrees, extension of 30 
degrees, and bending greater than 30 degrees.  Straight leg 
raising was negative, and motor strength was 5/5 in both 
upper and lower extremities. 

At his VA spine examination in May 1997, the veteran 
complained of stiffness, muscle spasms and tingling from the 
mid and upper thorax to the mid lumbar area.  He explained 
that these symptoms would increase with walking greater than 
20 feet.  He also reported numbness and tingling in his 
thighs, legs and feet.  On physical examination, there was a 
slight increase in dorsal kyphosis but no fixed deformities.  
Tenderness and spasm were present at the right mid dorsal 
area.  Range of motion testing showed 75 degrees of flexion 
and 20 degrees of extension, lateral flexion, and rotation.  
Objective evidence of pain on motion was present, evidenced 
by grimacing upon further forced motion.  A review of MRIs 
and X-rays of the lumbar spine were interpreted as within 
normal limits.  The examiner concluded with a diagnosis of 
muscular ligamentous strain of the lumbar spine.

A December 1997 rating decision granted an increased 
evaluation to 20 percent for the veteran's degenerative 
changes of the lumbar spine, effective from May 1996. 
Inasmuch as the grant of the 20 percent evaluation is not the 
maximum benefit under the rating schedule, the claim for an 
initial evaluation in excess of 20 percent for degenerative 
changes of the lumbosacral spine remains in controversy and 
is still a viable issue for appellate consideration by the 
Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

At his March 1999 hearing, the veteran testified that his low 
back disability was productive of pain and muscle spasm.  He 
indicated that he was on "quite a few muscle relaxers and 
pain killers," which had caused him to be late for work on 
several occasions.  He also stated that he was going to 
school, but that pain medication rendered him incoherent and 
made it difficult to concentrate.

An MRI performed at Desert Radiologists in May 1999 revealed 
slight degenerative changes of the lumbar spine, with no 
acute findings.  The disc spaces were well maintained, and 
there was no compression deformity, fracture, bone 
destruction, spondylosis, or spondylolisthesis.  Facet joints 
appeared normal.  Bone density and trabecular pattern were 
also normal.

The veteran was afforded an additional VA orthopedic 
examination in June 1999.  While much of this examination 
addressed the veteran's thoracic and cervical spine, several 
findings pertained to his lumbosacral spine.  The examiner 
documented the veteran's history of low back pain since 1989, 
which was exacerbated in 1994 after falling down stairs at 
Edwards Air Force Base.  The veteran reported that he 
currently suffered from pain which radiated down his lower 
extremities to his shins.  This was described as a tingling 
sensation.  He reported daily pain in his spine which he 
rated as 7/10 in intensity, and was exacerbated several times 
a month.  He disclosed that he had been unable to achieve and 
maintain an erection for the past nine months.  

Physical examination revealed that the veteran was 5'10" and 
weighed 245 pounds.  Gait was normal.  His low back 
demonstrated full range of motion, which was described as 
"fluid" without paraspinal muscular spasm, atrophy or limp.  
Deep tendon reflexes were 2/4 and symmetric.  Sensation was 
intact to pinprick and light touch.  Straight leg raising was 
negative.  Prior X-rays were reviewed and showed 
thoracolumbar degenerative disk disease.  Based on these 
findings, the diagnoses included mechanical spine pain.  The 
examiner commented that there were no obvious clinical or 
objective radiographic findings of significant arthritis or 
spondylosis of the spine.  Other than the veteran's 
subjective complaints, no objective findings were consistent 
with physical limitation or disability.

The veteran's disability due to degenerative changes of the 
lumbosacral spine is currently evaluated as 20 percent 
disabling under Diagnostic Code 5295.  Under this provision, 
a 20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending and loss of 
lateral spine motion.  A 40 percent evaluation, the highest 
available under this code, is granted for severe symptoms 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295. 

Applying the above criteria to the facts of this case, the 
Board finds that the evidence of record demonstrates that the 
veteran's disability picture for his service-connected 
degenerative changes of the lumbosacral spine most nearly 
approximates the criteria for a 20 percent rating.  The 
clinical evidence reveals that the veteran's low back 
disability is manifested primarily by minimal arthritic 
changes and complaints of chronic pain with radiation to the 
lower extremities.  Nevertheless, the evidence simply does 
not show that this disability constitutes a severe 
lumbosacral strain as defined under Diagnostic Code 5295.  
None of the clinical evidence shows that this disability is 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, or marked limitation of 
forward bending while standing.  There also is no evidence of 
any abnormal mobility on forced motion.  In this respect, 
range of motion testing in October 1996 revealed 90 degrees 
of flexion and 30 degrees of extension and bending.  In May 
1997, there was 75 degrees of flexion, and 20 degrees of 
extension, lateral flexion and rotation.  In June 1999, the 
veteran's back demonstrated full range of motion.  Moreover, 
while the veteran has reported numbness and tingling in his 
lower extremities, no objective evidence accounts for these 
complaints.  For instance, the May 1999 MRI report revealed 
that the disc spaces in the lumbar spine were well 
maintained, with no acute findings shown.  The veteran's 
disability due to degenerative changes of the lumbosacral 
spine, therefore, does not constitute a severe disability as 
described in Diagnostic Code 5295.  Accordingly, the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for this disability since the initial 
date of service connection.

The Board also finds that no other diagnostic code affords 
the veteran a higher rating at any time during the pendency 
of this claim.  The Board has considered the possible 
application of Diagnostic Code 5293, which provides a 40 
percent rating for recurring attacks of severe intervertebral 
disc syndrome with intermittent relief, while a 60 percent 
rating is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.   38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).  Here, although the veteran has reported 
numbness and tingling in his lower extremities, no objective 
neurological findings have been shown.  Again, the Board 
emphasizes that the May 1999 MRI report from Desert 
Radiologists showed no evidence of disc disease and no acute 
findings.  

The Board further notes that the record simply does not 
contain evidence of any ankylosis (Diagnostic Code 5289) or 
moderate limitation of motion of the spine (Diagnostic Code 
5292).  As mentioned, the veteran's lumbar spine demonstrated 
the most limitation of motion at the time of his May 1997 VA 
examination, at which time there was 75 degrees of flexion, 
and 20 degrees of extension, lateral flexion and rotation.  
This can be considered no more than mild limitation of 
motion.  Accordingly, there is no basis for assigning an 
evaluation in excess of 20 percent for the veteran's low back 
disability under any other potentially applicable diagnostic 
code.

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.40, § 4.45, and § 4.59.  Regulation 4.40 
provides, in pertinent part, that it is "essential that the 
examination on which ratings are based" adequately portray 
the "functional loss" accompanying the purportedly disabling 
condition which is the subject of the claim.  In defining 
that term, the regulation further states that functional loss 
may be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint "which becomes painful on use must be regarded as 
seriously disabled".  Regulation 4.45 states that to 
determine the factors causing disability of the joints 
inquiry must be directed toward, inter alia, "[p]ain on 
movement".  38 C.F.R. § 4.45(f).  Thus, pain on use is as 
important in rating a low back disability as is limitation of 
motion, since "functional loss caused by either factor should 
be compensated at the same rate.  Hence, under the 
regulations, any functional loss due to pain is to be rated 
at the same level as the functional loss where flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

In this case, there is simply no objective evidence of 
weakened movement, excess fatigability with use, or 
incoordination of the lumbar spine which would indicate 
additional functional loss due to pain to warrant a higher 
evaluation.  The only objective evidence of pain on motion is 
noted in the May 1997 VA examination report.  At that time, 
however, it was noted that the veteran showed evidence of 
pain by grimacing only with forced motion beyond the limits 
he was able to achieve on his own.  The Board further 
stresses that no medical professional has described any 
significant limitation in range of motion.  Thus, the 
provisions of 38 C.F.R. § 4.40, § 4.45 and § 4.59 have been 
considered as mandated by DeLuca, 8 Vet. App. at 204-07; 
however, these provisions do not apply in the absence of the 
relevant objective findings. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's degenerative changes of the lumbosacral spine 
for the entire period since the date of service connection.  
The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56. 

C.  Tenosynovitis and bursitis of the knees

The November 1996 rating decision on appeal denied service 
connection for multiple joint arthritis.  In December 1998, 
however, the RO granted service connection for tenosynovitis 
and bursitis of the knees and assigned a combined 10 percent 
evaluation from May 1996.  The veteran appealed that 
decision, arguing that his knees were more severely disabled 
than reflected in the 10 percent evaluation.

At his May 1997 VA orthopedic examination, the veteran 
reported pain, weakness and stiffness in both knees, but 
denied any swelling, locking or giving out.  He claimed that 
his knee would occasionally "pop" when walking, but did not 
identify which knee.  Objectively, the left knee demonstrated 
crepitus with full extension.  Neither knee showed evidence 
of any swelling, deformity, or instability.  Both knees 
demonstrated flexion of 140 degrees.  The examiner concluded 
with a diagnosis of "knee pain, cause undetermined, no 
physical abnormalities noted."

An MRI performed at Desert Radiologists in November 1998 
showed no abnormalities of the right knee, but possible mild 
signal changes in the medial femoral of the left knee.  The 
cruciate and collateral ligaments were within normal limits.  

The veteran was also seen by Dr. Rosenberg in November 1998 
for bilateral knee pain.  At that time, the veteran stated 
that pain was aggravated with prolonged physical activity.  
According to the veteran, he would occasionally wear supports 
for both knees, but the left knee was worse than the right.  
He denied swelling.  Range of motion testing of the left knee 
showed active flexion of 125 degrees, passive flexion of 130 
degrees, and extension of zero degrees.  Crepitus was present 
in the left knee at about 90 degrees of flexion and 
associated with mild pain.  The right knee exhibited 135 
degrees of active and passive flexion and zero degrees of 
extension, with no crepitus, fatigue or lack of endurance 
shown.  With respect to both knees, patellar apprehension 
signs were negative, and no deformities were present.  There 
was no effusion and no lateral or medial joint line 
tenderness.  Anterior and posterior drawer sign was negative.  
Lachman and McMurray testing were also negative, and no 
valgus or varus stress laxity was present.  The veteran was 
unable to do more than about 5 to 10 degrees of a deep knee 
bend with the left knee, and was unable to do a deep knee 
bend with the right knee.  Dr. Rosenberg concluded with a 
diagnosis of bilateral synovitis and tendonitis of the knees.  
He also indicated that there was no evidence of a torn 
meniscus, torn ligaments or patellofemoral chondromalacia.  

The veteran was examined again by VA in June 1999 to evaluate 
his various service-connected disabilities.  The veteran 
reported pain in his ankles, knees and hips, which he 
estimated to be 7/10 in intensity.  The examiner observed 
that the veteran wore a brace on the left knee, but walked 
with a normal gait.  Physical examination of the left knee 
was unremarkable except for patellar femoral crepitus.  
Motion of the left knee was full and fluid, and there was no 
atrophy of the quadriceps or calf musculature.  Normal 
translation of the patella was present.  There was no medial 
joint line tenderness.  McMurray's and Lachman's testing were 
both negative.  The examiner concluded with a diagnosis of 
knee pain.  As noted, the examiner stated that, other than 
the veteran's subjective complaints, no objective findings 
were consistent with physical limitation or disability.

At another VA examination in June 1999, it was noted that 
both knees demonstrated crepitus with flexion, with the right 
worse than the left.  The veteran walked with a normal gait.  
Range of motion was normal for both knees, with flexion from 
zero to 140 degrees.  There was also no instability of either 
knee concerning the anterior, posterior and medial-lateral 
menisci.  The diagnosis was osteoarthritis of both knees.  It 
was noted that the veteran had received steroid injections in 
the past with only transient relief. 

The veteran's disability due to tenosynovitis and bursitis of 
the knees is currently evaluated under Diagnostic Code 5024.  
This code provision provides that tenosynovitis is rated on 
limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003.  When, however, the limitation of motion for the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for a major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, degenerative arthritis is evaluated at 10 percent 
where there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and at 20 
percent where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.  For the 
purpose of rating disability by arthritis, the knee is 
considered a major joint.  38 C.F.R.             § 4.45(f).

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  Limitation of flexion of the knee is 
rated in accordance with Diagnostic Code 5260.  This code 
provides that flexion limited to 15 degrees warrants a 30 
percent rating; flexion limited to 30 degrees warrants a 20 
percent rating; flexion limited to 45 degrees warrants a 10 
percent rating; and flexion limited to 60 degrees warrants a 
zero percent (noncompensable) rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260. 

Limitation of extension of the knee is rated in accordance 
with Diagnostic Code 5261.  This code provides that extension 
limited to 45 degrees warrants a 50 percent rating; extension 
limited to 30 degrees warrants a 40 percent rating; extension 
limited to 20 degrees warrants a 30 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 5 degrees warrants a zero percent (noncompensable) 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board notes that the RO assigned a combined 10 percent 
evaluation for the veteran's tenosynovitis and bursitis of 
the knees.  However, the Board finds that it is appropriate 
to assign separate 10 percent disability ratings for each of 
the veteran's right and left knee disabilities under 
Diagnostic Code 5024.  Having assigned separate ratings, the 
Board must now determine whether an evaluation in excess of 
10 percent is warranted for either knee disability. 

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that each of the veteran's right and 
left knee disabilities is appropriately evaluated as 10 
percent disabling.  The clinical evidence shows that the 
veteran's right and left knees have exhibited full range of 
motion (from zero to 140 degrees) in May 1997 and June 1999.  
When examined by Dr. Rosenberg in November 1998, range of 
motion of both knees was slightly limited, with the left knee 
demonstrating 125 degrees of active flexion, 130 degrees of 
passive flexion, and zero degrees of extension, with the 
right knee demonstrating 135 degrees of both active and 
passive flexion and zero degrees of extension.  This 
relatively minor reduced level of actual motion on one 
occasion does not meet the criteria for a compensable 
evaluation under Diagnostic Code 5260 (flexion limited to 60 
degrees) or Diagnostic Code 5261 (extension limited to 10 
degrees), and would not afford any basis for a rating in 
excess of 10 percent for either knee disability.  

The Board also finds that an increased evaluation is not 
warranted on the basis of functional loss due to pain, or on 
the basis of weakened movement, excess fatigability, or pain 
on movement.  38 C.F.R. § 4.40, § 4.45, and § 4.59; see also 
DeLuca, 8 Vet. App. at 204-05.  The Board has considered the 
veteran's statements at his May 1997 examination that he has 
experienced pain, weakness and stiffness in both knees; 
however, examination showed no objective findings to support 
his complaints, as the diagnosis was "knee pain, cause 
undetermined, no physical abnormalities noted."  When 
examined by Dr. Rosenberg in November 1998, the left knee 
showed only mild pain at about 90 degrees of flexion, while 
the right knee showed no evidence of crepitus, fatigue or 
lack of endurance with motion.  Moreover, at his June 1999 
examination, it was noted that no objective findings were 
shown to account for the veteran's complaints of pain.  
Hence, these findings suggest very little, if any, functional 
loss of the right and left knee joints due to pain.  In any 
event, this degree of functional loss has already been 
contemplated in the current 10 percent ratings.  Accordingly, 
the provisions of 38 C.F.R. § 4.40, § 4.45, and § 4.59 have 
been considered, as mandated by DeLuca, supra, but do not 
provide a basis for higher ratings under these circumstances. 

The Board further notes that in a precedent opinion, dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
instability and arthritis, separate ratings may be assigned 
under Diagnostic Code 5257 (subluxation and lateral 
instability) and Diagnostic Code 5003.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  Here, the preponderance of the 
evidence is against a finding that the veteran's right and 
left knee disabilities are currently manifested by either 
subluxation or lateral instability.  The veteran has reported 
instability of both knees on several occasions and said he 
wears braces on both knees.  Nevertheless, none of the 
clinical evidence shows that either of the veteran's knees is 
productive of subluxation or lateral instability, as 
McMurray's and Lachman's testing has been consistently 
negative.  Therefore, separate ratings under Diagnostic Code 
5257 and Diagnostic Code 5003 are not warranted.

In conclusion, the Board finds that separate 10 percent 
ratings are warranted for the veteran's right and left knee 
disabilities, but that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for each knee 
disability since the date of service connection.  Given this 
conclusion, the doctrine of reasonable doubt need not be 
considered.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-56. 

D.  Consideration of an extra-schedular evaluation

The Board finds, as did the RO, that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating standards."  See 38 C.F.R. § 3.321(b)(1).  
There is no objective evidence indicating that any of the 
veteran's service-connected disabilities have independently 
caused marked interference with his earning capacity or 
employment status, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  Under these 
circumstances, the Board determines that further development 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell, 9 Vet. App. at 
239; Shipwash v. Brown, 8 Vet. App. at 227.

III.  Temporary Total Rating for 
Hemorrhoids under 38 C.F.R. § 4.30 for a 
Period of Convalescence

The veteran is seeking a temporary total (100 percent) rating 
for his service-connected hemorrhoids as a result of having 
undergone surgery for an anal fissure in April 1998.  A 
temporary total evaluation may be assigned when it is 
established that at least one month of convalescence is 
necessitated by surgery for a service- connected disability, 
or if surgery resulted in severe postoperative residuals, 
such as incompletely healed surgical wounds, immobilization 
of a major joint, application of a body cast, or the 
necessity for house confinement.  38 C.F.R. § 4.30.  
(Emphasis added).

The November 1996 rating decision granted service connection 
for hemorrhoids, for which a noncompensable evaluation was 
assigned.  The record shows that the veteran was seen by VA 
in October 1997 for a probable fissure, with no mention of 
the veteran's service-connected hemorrhoids.  The veteran was 
admitted to the Sunrise Hospital and Medical Center in April 
1998, where he underwent a left partial lateral internal 
sphincterotomy and cauterization of the anal fissure.  Again, 
the report from that procedure made no mention of the 
veteran's service-connected hemorrhoids. 

Based on the foregoing, the Board finds that the evidence 
does not support an award of temporary total convalescent 
rating under 38 C.F.R. § 4.30.  Since § 4.30 requires that 
the veteran's period of convalescence be for a service-
connected disability, the Board finds that this claim must be 
denied.  Service connection has not been granted for an anal 
fissure.  Moreover, no medical opinion of record indicates 
that the veteran underwent the sphincterotomy and 
cauterization of the anal fissure in April 1998 because of 
his service-connected hemorrhoids.  Indeed, the only opinion 
concerning a relationship between the veteran's anal fissure 
and his service-connected hemorrhoids has been provided by 
the veteran himself.  The Court has clearly stated, however, 
that laypersons are simply not competent to render medical 
opinions.  Espiritu, 2 Vet. App. at 494-495.  Consequently, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to a temporary 
total rating for hemorrhoids under 38 C.F.R. § 4.30 for a 
period of convalescence.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for defective vision due to myopia is denied.

The claim for service connection for cardiomegaly is well 
grounded.

The claim for service connection for chronic swelling of the 
hands and fingers is well grounded.

The claim for service connection for chronic arthritis of 
multiple joints, to include the ankles, hips, hands, wrists, 
and shoulders, is well grounded.

An initial evaluation in excess of 10 percent for bilateral 
tarsal tunnel syndrome with pes planus and fasciitis of both 
feet is denied.

An initial evaluation in excess of 20 percent for 
degenerative changes of the lumbosacral spine is denied.

A separate 10 percent evaluation for tenosynovitis and 
bursitis of the right knee is granted. 

A separate 10 percent evaluation for tenosynovitis and 
bursitis of the left knee is granted.

Entitlement to a temporary total rating for hemorrhoids under 
38 C.F.R. § 4.30 for a period of convalescence is denied.


REMAND

A review of the record discloses that additional action by 
the RO is necessary before the Board can decide several of 
the current issues on appeal.  While the Board regrets the 
delay associated with this REMAND, this action is necessary 
to ensure that the veteran's claims are fairly adjudicated. 

I.  Cardiomegaly

Given that the veteran has presented evidence of a well-
grounded claim for service connection for cardiomegaly, the 
Board observes that the VA has a further obligation to assist 
him in the development of evidence to support his claims.  
See 38 U.S.C.A. § 5103 (West 1991); McKnight, 131 F.3d 1483; 
Epps, 126 F.3d 1464.  Based on the current record, the Board 
concludes that additional medical evidence is needed with 
respect to each of these claims.  

As noted above, cardiomegaly was diagnosed in service, and 
mild asymmetric septal hypertrophy was identified in May 
1999, thereby making the veteran's claim for service 
connection for cardiomegaly plausible and capable of 
substantiation.  However, it is unclear whether the veteran 
suffers from an underlying cardiovascular disorder which is 
causing this condition.  Service medical records noted 
diagnoses of atypical chest pain and athletic heart, but 
reported no underlying cardiovascular disorder.  Post-service 
medical records are also devoid of any such disorder.  At a 
cardiovascular examination performed by VA in May 1997, the 
examiner concluded that no cardiac diagnosis was present.  
Similarly, although asymmetric septal hypertrophy was 
identified in May 1999, the cardiologist who performed that 
examination stated that the veteran's cardio echo/Doppler 
study was otherwise normal. 

Under these circumstances, the Board finds that an additional 
VA examination is necessary to determine whether the 
veteran's cardiomegaly is attributable to an underlying 
cardiovascular disorder which began in service or during the 
one year presumptive period.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that the Board may not refute 
expert medical conclusions in the record with its own 
unsubstantiated medical conclusions; if the medical evidence 
of record is insufficient, or of doubtful weight or 
credibility, the Board may supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises in its decisions.)

II.  Service Connection for Chronic 
Swelling of the Hands and Fingers, and 
Arthritis of Multiple Joints

Given that the veteran has presented evidence of well-
grounded claims for service connection for a disability 
characterized by chronic swelling of the hands and fingers, 
as well as for arthritis of multiple joints, to include the 
ankles, hips, hands, wrists and shoulders, the Board observes 
that the VA has a further obligation to assist him in the 
development of evidence to support his claims.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight, 131 F.3d 1483; 
Epps, 126 F.3d 1464.  Based on the current record, the Board 
concludes that additional medical evidence is needed with 
respect to each of these claims.  

The evidence which appears to be supportive of the veteran's 
claims is outlined above.  As noted, the evidence indicates 
that the veteran may suffer from Reiter's syndrome, a 
condition manifested by a triad of symptoms of unknown 
etiology, to include arthritis.  However, the record does not 
reflect that the veteran has been seen by a rheumatologist to 
confirm whether he in fact suffers from this condition, and, 
if so, which joints are affected.  In addition, although 
plausible, it is unclear whether this condition, if present, 
had its onset in service or within the one-year presumptive 
period.  Under these circumstances, the Board finds that an 
additional VA examination is necessary to determine whether 
the veteran suffers from Reiter's syndrome as a result of 
service.  Colvin, 1 Vet. App. at 175.

III.  Evaluation of Reflux Esophagitis

The November 1996 rating decision on appeal granted service 
connection for reflux esophagitis and assigned a 
noncompensable rating.  The veteran claims that this 
condition warrants a compensable rating.

The veteran was afforded a VA examination in May 1997 to 
evaluate his disability due to reflux esophagitis.  Since 
then, he claims that this condition is more severely 
disabling; however, no additional examination has been 
scheduled.  The VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.303(a) (1999); Talley v. Brown, 6 
Vet. App. 72, 74 (1993).  This duty includes conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet.  Therefore, the 
veteran should be scheduled for an appropriate VA examination 
to evaluate the severity of his service-connected reflux 
esophagitis.





IV.  Evaluation of Thoracocervical 
Dysfunction with Wedging of T-11 and 
T-12

The Board notes that several disabilities which appear to 
cause separate functional impairments have been grouped 
together rather than assigned individual ratings.  In 
particular, findings related to the veteran's thoracic and 
cervical spine have been assigned a single combined rating, 
notwithstanding two separate functional impairments.  As 
separate ratings are required where there are separate 
functional impairments, the Board finds that the RO should be 
given the initial opportunity to reexamine whether these 
disabilities should be set out from one another, and, if so, 
what ratings are appropriate.  See generally, Esteban v. 
Brown, 6 Vet. App. 259 (1994).

V.  Hypertension

An April 1999 rating decision denied service connection for 
hypertension.  In correspondence attached to his VA Form 9 
(Appeal to Board of Veterans' Appeals), dated in August 1999, 
the veteran disagreed with that determination.  This clearly 
constitutes a Notice of Disagreement.  38 C.F.R. § 20.201 
(1999).  To date, however, the RO has not issued a Statement 
of the Case in response to the veteran's Notice of 
Disagreement.

The filing of a Notice of Disagreement places a claim in 
appellate status.  Therefore, the failure to issue a 
Statement of the Case in such a circumstance renders a claim 
procedurally defective and necessitates a Remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (1999); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the Remand is to give the RO an opportunity to 
cure this defect.  Thereafter, the RO should return the 
claim's file to the Board only if the veteran perfects his 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a Statement of the 
Case and a VA Form 9 [substantive appeal], the Board is not 
required, and in fact, has no authority, to decide the 
claim).

Accordingly, the case is REMANDED to the RO for the following 
action:

1. The veteran should be examined by a 
cardiologist to determine whether his 
cardiomegaly is attributable to an 
underlying cardiovascular disorder which 
began either in service or during the 
one-year presumptive period following 
service.  The claims folder should be 
provided to the examiner for his or her 
review in connection with the 
examination.  All necessary tests and 
evaluations should be performed.  The 
examiner should not render a final 
opinion until after receipt of all test 
results.  Following review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should specifically 
address whether it is at least as likely 
as not that the veteran suffers from a 
cardiovascular disorder which is causally 
or etiologically related to the veteran's 
period of active military service.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report. 

2.  The veteran should be examined by a 
rheumatologist to determine whether he 
currently suffers from any form of 
arthritis which began either in service 
or during the one-year presumptive period 
following service.  The claims folder 
should be provided to the examiner for 
his or her review in connection with the 
examination.  All necessary tests and 
evaluations should be performed, to 
include testing for Reiter's syndrome.  
The examiner should not render a final 
opinion until after receipt of all test 
results.  Following review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should specifically 
address whether it is at least as likely 
as not that any current joint pathology 
is causally or etiologically related to 
the veteran's period of active military 
service.  Each joint involved should be 
identified.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a typewritten report. 

3.  The veteran also should be scheduled 
for a VA orthopedic examination to 
determine the nature and extent of his 
thoracic and cervical spine disorders.  
The claims folder should be provided to 
the examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed, to include range of motion 
testing.  The examiner should discuss 
whether there is any weakened movement, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiners must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer opinions as to the nature and 
extent of any additional disability 
during a flare-up, that fact should be so 
stated.  All pertinent clinical findings 
and the complete rationale for all 
opinions expressed should be set forth in 
a typewritten report.

4.  Finally, the veteran should be 
afforded an examination by an appropriate 
physician to determine the nature and 
severity of his service-connected reflux 
esophagitis.  The claims folder should be 
provided to the examiner for his or her 
review in connection with the 
examination.  All necessary tests and 
evaluations should be performed, and all 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

5.  The RO should review the examination 
reports to ensure that they are in full 
compliance with this remand, including 
all of the requested findings and 
opinions.  If deficient in any manner, 
the reports should be returned to the 
examiners for corrective action.

6.  The RO should issue the veteran and 
his attorney a Statement of the Case 
addressing the issue of entitlement to 
service connection for hypertension.  The 
Statement of the Case should include a 
discussion of all relevant evidence 
considered, and citation to all pertinent 
law and regulations.  The veteran should 
be given an opportunity to perfect an 
appeal by submitting a timely substantive 
appeal in response thereto.  The RO 
should advise the veteran that the claims 
file will not be returned to the Board 
for appellate consideration of this issue 
following the issuance of the Statement 
of the Case unless he perfects his 
appeal.

7.  When the requested development has 
been completed, the RO should then 
readjudicate each of the issues which 
remain on appeal.  If any determination 
remains unfavorable to the veteran, he 
and his attorney should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond before the case is 
returned to the Board for further 
appellate review.



Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to assist the veteran 
in the development of his claims and to afford due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate outcome of the veteran's appeal.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


